DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The After Final response filed on February 16, 2021 has been entered and made of record.  

Response to Amendment/Arguments
In the After Final response filed on February 16, 2021, claim 20 has been added.  Claims 1-20 are now pending in the application.  

Applicant’s filing of a Terminal Disclaimer as acknowledged herein, infra, overcomes the nonstatutory Double Patenting rejection(s) previously set forth in the Office Action mailed December 24, 2020.  Accordingly, the nonstatutory double patenting rejection(s) articulated therein are withdrawn, and the claims are in a condition for allowance.  

Terminal Disclaimer
The terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. Patent No. 10,606,767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 9, and 20, the closest prior art of record is Yousefi, et al., U.S. Pub. No. 2012/0109447.  The prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “chang[ing] an operating mode of the data storage device to a read-only mode based on detection of the event”.  See Applicant’s Remarks filed on November 12, 2020 at page 8 of 10.  

Claims 2-8 and 10-19 are each dependent from one of either claims 1 or 9, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 23, 2021